11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Apollo Exploration, LLC;                      * From the 385th District Court
Cogent Exploration, Ltd., Co.;                  of Midland County,
and SellmoCo, LLC,                               Trial Court No. CV50538.

Vs. No. 11-19-00183-CV                        * June 10, 2021

Apache Corporation,                           * Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Williams, J., not participating)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below. Therefore, in accordance with this court’s opinion, we affirm
the trial court’s orders excluding Paul Dee Patterson’s testimony and Dean Graves’s
March 2019 testimony on Appellants’ claimed damages. We also affirm the trial
court’s summary judgment orders and determinations (1) on the meaning of “Leases”
and “affected Leases” in Section 4.1 of the Purchase and Sales Agreements and (2) that
Appellants take nothing on their claims for breach of express trust, breach of fiduciary
duty, misapplication of fiduciary property, and conversion. We reverse the trial
court’s order excluding Peter Huddleston’s testimony. We reverse the trial court’s
summary judgment orders (1) that concern how to account for the working interest
originally owned by Gunn Oil Company, (2) that concern how to calculate the Back-
In Trigger in Section 2.5 of the Purchase and Sales Agreements, (3) that concern the
expiration date of the Bivins Ranch North Block lease, and (4) that Appellants take
nothing on their claims for breach of contract, fraud, negligence, and gross negligence.
We also reverse the trial court’s award of attorneys’ fees to Apache Corporation and
the trial court’s final judgment. In light of our holdings, the issues that we have
reversed are remanded to the trial court for further proceedings consistent with this
opinion. The costs incurred by reason of this appeal are taxed 50% against Apollo
Exploration, LLC, Cogent Exploration, Ltd., Co., and SellmoCo, LLC, and 50%
against Apache Corporation.